            Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   RUBEN VENTURA,                                 Case No. 1:21-cv-00926-EPG (PC)
12                  Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
           v.                                       RECOMMENDING THAT THIS ACTION BE
13                                                  DISMISSED, WITHOUT PREJUDICE, FOR
     PATRICK EATON, et al.,                         FAILURE TO EXHAUST AVAILABLE
14                                                  ADMINISTRATIVE REMEDIES AND THAT
                        Defendants.                 PLAINTIFF’S APPLICATION TO PROCEED IN
15                                                  FORMA PAUPERIS BE DENIED AS MOOT

16                                                  (ECF Nos. 1 & 2)

17                                                  OBJECTIONS, IF ANY, DUE WITHIN
                                                    FOURTEEN DAYS
18
                                                    ORDER DIRECTING CLERK TO ASSIGN
                                                    DISTRICT JUDGE
19
20          Ruben Ventura (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

21   action filed pursuant to 42 U.S.C. § 1983.

22          Based on the face of the complaint, Plaintiff did not exhaust his available administrative

23   remedies before filing this action. Accordingly, the Court issues these findings and

24   recommendations, recommending that this action be dismissed, without prejudice, for failure to

25   exhaust available administrative remedies. As the Court is recommending that this action be

26   dismissed, the Court also recommends that Plaintiff’s application to proceed in forma pauperis

27   (ECF No. 2) be denied as moot.

28          Plaintiff has fourteen days from the date of service of these findings and

                                                     1
               Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 2 of 6


 1   recommendations to file objections.
 2      I.            BACKGROUND
 3             In his complaint, Plaintiff alleges two claims. For both claims, Plaintiff admits that
 4   administrative remedies were available and that he did not file a grievance before filing this
 5   action. (ECF No. 1, pgs. 3 & 4). Accordingly, on June 16, 2021, the Court ordered Plaintiff to
 6   show cause why this action should not be dismissed for failure to exhaust available
 7   administrative remedies. (ECF No. 4).
 8      II.       PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE
 9             Plaintiff filed his response to the order to show cause on July 15, 2021. (ECF No. 6).
10   Plaintiff once again admits that there were available administrative remedies. (Id. at 1).
11   However, Plaintiff argues that those remedies were not available to him. Plaintiff argues that
12   the relevant procedures lacked authority to provide him with any relief and acted as a dead-end
13   because he caught COVID-19 “due to the wanton disregard by the defendants,” and the “only
14   remedy for this is to un-contract the virus, which is not possible.” (Id. at 1-2).
15      III.      LEGAL STANDARDS
16             Currently, the California prison grievance system has two levels of review. Cal. Code
17   Regs. tit. 15, §§ 3483, 3486. Generally, “[c]ompletion of the review process by the Office of
18   Appeals constitutes exhaustion of all administrative remedies available to a claimant within the
19   Department.” Cal. Code Regs. tit. 15, § 3486.
20             Section 1997e(a) of the Prison Litigation Reform Act of 1995 (“PLRA”) provides that
21   “[n]o action shall be brought with respect to prison conditions under [42 U.S.C. § 1983], or any
22   other Federal law, by a prisoner confined in any jail, prison, or other correctional facility until
23   such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).
24             Prisoners are required to exhaust the available administrative remedies prior to filing
25   suit. Jones v. Bock, 549 U.S. 199, 211 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201
26   (9th Cir. 2002) (per curiam). The exhaustion requirement applies to all prisoner suits relating
27   to prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). Exhaustion is required regardless of
28   the relief sought by the prisoner and regardless of the relief offered by the process, unless “the

                                                        2
            Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 3 of 6


 1   relevant administrative procedure lacks authority to provide any relief or to take any action
 2   whatsoever in response to a complaint.” Booth v. Churner, 532 U.S. 731, 736, 741 (2001); see
 3   also Ross v. Blake, 136 S.Ct. 1850, 1857, 1859 (2016).
 4          “Under the PLRA, a grievance suffices if it alerts the prison to the nature of the wrong
 5   for which redress is sought. The grievance need not include legal terminology or legal theories,
 6   because [t]he primary purpose of a grievance is to alert the prison to a problem and facilitate its
 7   resolution, not to lay groundwork for litigation. The grievance process is only required to alert
 8   prison officials to a problem, not to provide personal notice to a particular official that he may
 9   be sued.” Reyes, 810 F.3d at 659 (alteration in original) (citations and internal quotation marks
10   omitted).
11          As discussed in Ross, 136 S.Ct. at 1862, there are no “special circumstances”
12   exceptions to the exhaustion requirement. The one significant qualifier is that “the remedies
13   must indeed be ‘available’ to the prisoner.” Id. at 1856. The Ross Court described this
14   qualification as follows:
15                     [A]n administrative procedure is unavailable when (despite what
                       regulations or guidance materials may promise) it operates as a
16                     simple dead end—with officers unable or consistently unwilling
                       to provide any relief to aggrieved inmates. See 532 U.S., at 736,
17                     738, 121 S.Ct. 1819….
18                     Next, an administrative scheme might be so opaque that it
                       becomes, practically speaking, incapable of use…. And finally,
19                     the same is true when prison administrators thwart inmates from
20                     taking advantage of a grievance process through machination,
                       misrepresentation, or intimidation…. As all those courts have
21                     recognized, such interference with an inmate's pursuit of relief
                       renders the administrative process unavailable. And then, once
22                     again, § 1997e(a) poses no bar.
23   Id. at 1859-60.

24          “When prison officials improperly fail to process a prisoner’s grievance, the prisoner is

25   deemed to have exhausted available administrative remedies.” Andres v. Marshall, 867 F.3d

26   1076, 1079 (9th Cir. 2017).

27          If the Court concludes that Plaintiff has failed to exhaust, the proper remedy is dismissal

28   without prejudice of the portions of the complaint barred by section 1997e(a). Jones, 549 U.S.

                                                      3
              Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 4 of 6


 1   at 223-24; Lira v. Herrera, 427 F.3d 1164, 1175-76 (9th Cir. 2005).
 2      IV.      ANALYSIS
 3            Based on the face of the complaint, Plaintiff did not exhaust his available administrative
 4   remedies before filing this action, and Plaintiff’s response to the order to show cause does not
 5   provide any allegations suggesting that he exhausted (or that he was excused from exhausting)
 6   those remedies.
 7            In his complaint, Plaintiff alleges two claims. For both claims, Plaintiff admits that
 8   administrative remedies were available and that he did not file a grievance before filing this
 9   action. (ECF No. 1, pgs. 3 & 4). Plaintiff’s sole argument is that he did not have to exhaust
10   because the only possible remedy would be for him to “un-contract” the virus, which is not
11   possible. However, Plaintiff misunderstands the applicable law. As the Court informed
12   Plaintiff in the order to show cause, “[e]xhaustion is not required only where the grievance
13   procedure can prevent an inmate from being injured. Instead, it is required regardless of the
14   relief sought and regardless of the relief offered by the process, unless ‘the relevant
15   administrative procedure lacks authority to provide any relief or to take any action whatsoever
16   in response to a complaint.’ Booth, 532 U.S. at 736 (emphasis added); see also Ross, 136 S.Ct.
17   at 1857.” (ECF No. 4, p. 3 n.1).
18            And here, there are no allegations suggesting that the administrative procedure lacked
19   authority to provide any relief or take any action whatsoever. A grievance procedure can
20   provide other forms of relief besides preventing the injury complained of in the grievance. In
21   fact, it is common that by the time an inmate files a grievance, it is too late to prevent the injury
22   that is the subject of the grievance. For example, in Booth, the plaintiff “claimed that
23   respondent corrections officers at Smithfield violated his Eighth Amendment right to be free
24   from cruel and unusual punishment by assaulting him, bruising his wrists in tightening and
25   twisting handcuffs placed upon him, throwing cleaning material in his face, and denying him
26   medical attention to treat ensuing injuries.” 532 U.S. at 734. The plaintiff failed to exhaust
27   administrative remedies, but argued that he was not required to because the process could not
28   provide the only relief he still wanted, which was money damages. Id. at 735. The Supreme

                                                       4
             Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 5 of 6


 1   Court found that dismissal for failure to exhaust was appropriate, holding that “Congress has
 2   mandated exhaustion clearly enough, regardless of the relief offered through administrative
 3   procedures.” Id. at 741 (footnote omitted). In so holding, the Supreme Court noted that “one
 4   may suppose that the administrative process itself would filter out some frivolous claims and
 5   foster better-prepared litigation once a dispute did move to the courtroom, even absent formal
 6   factfinding.” Id. at 737. See also Woodford v. Ngo, 548 U.S. 81, 94-95 (2006) (“[P]roper
 7   exhaustion improves the quality of those prisoner suits that are eventually filed because proper
 8   exhaustion often results in the creation of an administrative record that is helpful to the court.
 9   When a grievance is filed shortly after the event giving rise to the grievance, witnesses can be
10   identified and questioned while memories are still fresh, and evidence can be gathered and
11   preserved.”).
12           As Plaintiff admits that administrative remedies were available and that he did not file a
13   grievance before filing this action, and as there are no allegations in Plaintiff’s complaint or his
14   response to the order to show cause suggesting that he exhausted (or was excused from
15   exhausting) the available administrative remedies, the Court will recommend that this action be
16   dismissed, without prejudice, for failure to exhaust available administrative remedies.
17      V.      RECOMMENDATIONS AND ORDER
18           Based on the foregoing, the Court HEREBY RECOMMENDS that:
19               1. This action be dismissed, without prejudice, for failure to exhaust available
20                   administrative remedies;
21               2. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) be denied as
22                   moot; and
23               3. The Clerk of Court be directed to close this case.
24           These findings and recommendations will be submitted to the United States district
25   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
26   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
27   file written objections with the Court. The document should be captioned “Objections to
28   Magistrate Judge’s Findings and Recommendations.”

                                                      5
            Case 1:21-cv-00926-AWI-EPG Document 8 Filed 07/27/21 Page 6 of 6


 1          Plaintiff is advised that failure to file objections within the specified time may result in
 2   the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)
 3   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4          Additionally, IT IS ORDERED that the Clerk of Court is directed to assign a district
 5   judge to this case.
 6
     IT IS SO ORDERED.
 7

 8      Dated:     July 26, 2021                                /s/
 9                                                        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      6
